Citation Nr: 9935679	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
sinusitis has been presented.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from November 1992 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that the veteran perfected an appeal 
both with respect to the denial of service connection for 
sinusitis for lack of new and material evidence, and with 
respect to the propriety of the percentage evaluation 
assigned to a left ankle disability.  However, in a decision 
dated in August 1998, the veteran's claim for an increased 
evaluation for a left ankle disability was adjudicated.  
Absent appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
such became final and that matter is not before the Board at 
this time.  See 38 U.S.C.A. § 7104(b) (1999).  In August 
1998, the Board remanded the sinusitis issue for additional 
development.  All requested actions were accomplished prior 
to return to the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  In a rating decision dated in February 1994, the RO 
denied service connection for sinusitis and properly notified 
the veteran of that determination; she did not appeal.

2.  The evidence received subsequent to February 1994 
includes evidence that is both new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The existing record contains competent evidence that the 
veteran has recurrent sinusitis that has plausibly been 
related to service.



CONCLUSIONS OF LAW

1.  The February 1994 RO decision that denied service 
connection for sinusitis became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993, 1999).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for sinusitis is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
sinusitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999). 

Where there is a chronic disease shown as such in so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
(West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

Materiality

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Hickson v. West, 12 Vet. App. 247 (1999); 
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

The veteran's service medical records reflect treatment for 
her left lower extremity and evaluation of her visual acuity, 
without notation of any complaints, findings or diagnoses 
pertinent to sinusitis.  Of record at the time of the RO's 
initial determination were service medical records to include 
the reports of medical examination and history completed in 
August 1992, in connection with enlistment.  The veteran's 
sinuses, as well as her head, face, neck, nose, mouth, throat 
and ears, were clinically evaluated as normal.  She stated 
"NO" to having or having had frequent or severe headaches, 
chronic or frequent colds, sinusitis, hay fever, or any ear, 
nose or throat trouble.  The veteran declined a service 
discharge examination.

Of record is a statement from the veteran, received by the RO 
in May 1993; she requested service connection for his left 
lower extremity without mention of sinusitis.  

In connection with a general VA examination conducted in 
January 1994, the veteran reported having had a number of 
episodes of pain in her maxillary areas, along with nasal 
congestion and a running nose since being exposed to gas in 
basic training.  The examiner noted present complaints to 
include recurrent sinusitis.  X-rays revealed clear sinuses, 
without evidence of air fluid levels indicative of sinusitis.  
Examination of the nose, sinuses, mouth and throat was stated 
to be negative.  In the diagnosis section of the examination 
indicated "Residuals of exposure to gas; sinusitis."

The RO, in a decision dated in February 1994, denied service 
connection for sinusitis as not shown by the evidence of 
record.  The veteran did not appeal that decision.

A VA examination conducted in February 1995 was limited to 
evaluation of the veteran's left lower extremity, without 
notation relevant to sinus problems.

In May 1997, the RO received VA records dated in November and 
December 1995.  In late November 1995, the veteran presented 
with complaints of a pressure sensation around both eye 
orbits, along with a cough, sore throat and a right-sided ear 
ache of four-days' duration.  She stated "I have a sinus 
infection" and indicated that her nasal drainage had been 
green.  A pharmacy note under history and physical indicates 
that the veteran had had similar symptoms one and a half 
years earlier and been given medications for acute sinusitis.  
The clinical report is a photocopy on which parts have been 
highlighted.  The photocopy reads "Prev. hx of sinus 
infections since childhood several sinus infections 'after 
the gas chamber' while in the Army @ Ft Leonard Wood 
Missouri.  Tx @ Harvard Urgent Care by a Dr Norris 1 1/2 yrs 
ago for sinus infection."  A handwritten "No" prefaces the 
sentence beginning "Prev. hx of sinus infections since 
childhood..."  Examination revealed nasal congestion and 
tenderness over both the maxillary and frontal sinuses.  The 
diagnostic impression was acute sinusitis with a history of 
recurrence dating back to gas chamber exercise during basic 
training in the Army.  A consultation request sheet includes 
a history of six episodes of bacterial sinusitis since 
November 1992.  Examination notes indicate that the veteran 
had experienced similar symptoms before; x-rays were ordered 
to determination sinusitis.  A report of paranasal sinus x-
ray dated in December 1995 indicates the presence of a soft 
tissue density at the floor of the right maxillary sinus, 
consistent with a polyp or retention cyst, "both of which 
have been associated with chronic sinusitis."

A VA examination conducted in July 1997 was limited to 
evaluation of the veteran's left lower extremity.

In a statement received in October 1997, the veteran stated 
that she never told a VA examiner that she had a history of 
sinus infections since childhood.  She reported that she only 
had sinus problems after being exposed to gas during my 
military basic training.  She also indicated that she would 
attempt to obtain childhood records in support of her 
history.  In a statement received in November 1997, the 
veteran reported treatment at a VA medical center for sinus 
problems that month.  She indicated that her sinus problems 
turned into bronchiectasis.  She stated that at the time of 
VA examination in 1994 she had been on medication, explaining 
why her sinuses were not blocked at that time.  She reported 
that she had reported to sick call during service for her 
sinus problems, to include on December 1, 1992, at which time 
she was told it was due to altitude change, and of a sore 
throat on December 3, 1992.  

A VA examination conducted in February 1998 was limited to 
evaluation of the veteran's left lower extremity.

In August 1998, the Board remanded this claim to obtain 
records of VA treatment identified by the veteran and to 
attempt verification of the veteran's exposure to gas during 
service.  Obtained VA records reflect treatment in November 
1997 for bronchitis with wheezing.  Also obtained were 
service personnel records; those do not indicate exposure to 
gas.  In or around October 1998, the RO received duplicate 
copies of the veteran's service medical records.



Analysis

As the veteran did not appeal the RO's February 1994 
decision, such became final.  38 U.S.C.A. § 7105(c).  
However, subsequent to that determination, the RO received 
medical records that reference an episode of sinusitis in 
approximately June 1994, and identify the private physician 
and facility that treated the veteran for such.  Moreover, 
the additional medical records note diagnostic testing 
indicative of a sinusitis episode in 1995, and suggest a 
diagnosis of recurrent sinusitis, consistent with the 
veteran's claim.  At the time of the RO's February 1994 
denial, the record was negative for clinical findings, 
diagnostic testing or any medical notation to support a 
diagnosis of sinusitis.  Therefore, the additional medical 
evidence is new and contributes to a more complete picture of 
the circumstances surrounding the nature and origin of the 
veteran's sinusitis.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the claim 
is reopened.

As the claim is reopened, the Board must determined whether 
the veteran's claim is well grounded.  See Caluza, supra.  In 
this instance there is competent medical evidence recounting 
an existing sinus disorder, and referencing a medical history 
of prior sinusitis, beginning in service and continuing 
thereafter.  The veteran's complaint of continuous sinus 
problems and her claim of in-service exposure to gas are both 
deemed credible for the purpose of determining well 
groundedness.  See King, supra.  Accordingly, the claim is 
well grounded and must be re-adjudicated on a de novo basis 
with consideration of all the pertinent evidence.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for sinusitis is reopened.

The claim of entitlement to service connection for sinusitis 
is well grounded.





REMAND

As the veteran's claim is well grounded, the duty to assist 
attaches.  38 U.S.C.A. § 5107(b) (West 1991).  Moreover, once 
a claim is found to be well grounded, the presumptions of 
credibility and entitlement of the evidence to full weight no 
longer apply.  In the adjudication that follows a finding of 
well groundedness, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
that it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In this case, the Board finds that remand is necessary to 
ensure that the record is fully developed for adjudication.  
In that regard, the Board first notes that VA records 
reference treatment of the veteran sometime in 1994 for 
sinusitis at "Harvard Urgent Care."  The actual records of 
such treatment are not currently associated with the claims 
file.  Insofar as they are purported to represent treatment 
closer in time to the veteran's service discharge, they are 
potentially probative.  Further, the Board notes that 
although service personnel records are in the claims file, 
there is no indication, negative or positive, as to the 
veteran's exposure to any gas during service.  The Board also 
notes that the veteran has offered to submit pre-service 
records in support of her contention that her chronic 
sinusitis arose as a result of service.  The RO has not 
requested such records and the veteran did not submit them.  
Finally, the Board notes that no medical opinion as to the 
nexus of the veteran's sinusitis has been obtained in this 
case.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Accordingly, this case is returned for the following:

1.  The RO should contact the veteran and 
request her to provide a complete list of 
medical care providers who have treated 
her sinusitis and related problems.  
After securing the necessary release, the 
RO should obtain these records.  In any 
case, the veteran should be requested to 
provide necessary identifying information 
regarding and a release for 
treatment/evaluation records from a Dr. 
Norris at Harvard Urgent Care.  The RO 
should also ensure that all pertinent 
service medical records and any records 
of VA treatment or evaluation for 
sinusitis are associated with the claims 
file.

2.  The RO should contact the appropriate 
military sources to ascertain whether the 
veteran was exposed to any gas during her 
basic training, and if so, the nature and 
extent of such exposure.  A response, 
negative or positive, from official 
channels, should be documented in the 
claims file.

3.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA examination 
to determine whether she has chronic 
sinusitis that is related to (via gas 
exposure or otherwise) her period of 
active military service, including any 
gas exposure, if documented.  The claims 
folder and a separate copy of this 
remand, along with any additionally 
obtained evidence, MUST be made available 
to the examiner for review before the 
examination.  

4.  Thereafter, the RO should review the 
record and ensure that such is responsive 
to this remand and adequate for appellate 
review.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to service connection for 
sinusitis on a de novo basis.  If the 
benefit sought on appeal remains denied 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  





Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

